Citation Nr: 1134264	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  03-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, on a direct basis and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for bilateral hearing loss and a back disability (on a direct basis and as secondary to service-connected disability), denied a disability rating greater than 10 percent for myositis and ossificans of the left thigh, and awarded a 10 percent disability rating for the Pellegrini-Stieda's disease of the left knee.

When the case was before the Board in August 2008, the Board denied service connection for bilateral hearing loss and a back disability (on both a direct and secondary basis), and denied higher ratings for Pellegrini-Stieda and for myositis and ossificans of the left thigh.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010, the Court issued an order granting a Joint Motion for Remand (JMR), thus remanding the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability, and dismissing the increased rating claims.  

When the case was last before the Board in September 2010, the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability were remanded.  In a May 2011 rating decision, the RO granted the claim for entitlement to service connection for bilateral hearing loss.  As this is considered a full grant of the benefits sought on appeal with respect to this claim, it is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the September 2010 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination in order to determine the nature and etiology of his back disability.  Specifically, the examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current back disability is caused or aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected left knee and left hip disabilities.  

The Veteran underwent a VA examination in November 2010.  However, the report of that examination is inadequate in that it fails to address the question of whether it is at least as likely as not that the current back disability is aggravated by the service-connected left knee and left hip disabilities.  The November 2010 VA examination report merely states that it is less likely as not that the Veteran's left knee and left thigh condition caused the Veteran's current back condition.  There is no opinion regarding the aggravation prong of the secondary service connection theory.  In the examination report, the only mention of aggravation is that the back complaints were not aggravated beyond natural progression by active military service.  The examiner was not asked to provide an opinion as to whether the back disability was aggravated by service.  

Therefore, the AOJ did not accomplish the objectives set forth in the September 2010 Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, the case should be remanded to the November 2010 VA examiner in order to obtain an addendum opinion regarding whether the current back disability is aggravated by the service-connected left knee and left hip disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the November 2010 VA examination in order for him to provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's back disability is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected left knee disability and/or left hip disability.  If the examiner finds that the back disability is aggravated by the service-connected left knee disability and/or left hip disability, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the November 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


